Citation Nr: 0807389	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
2004, for payment of additional disability compensation 
benefits for the veteran's adopted child, BOS.

2.  Entitlement to an effective date earlier than June 1, 
2005, for payment of additional disability compensation 
benefits for the veteran's spouse, HMS.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979 and from April 1980 to September 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board has recharacterized the issues on appeal as they 
appear on the cover page of the instant decision.


FINDINGS OF FACT

1.  On May 9, 2005, the veteran submitted Status of 
Dependent's Questionnaire showing that he was married to HMS 
as of December [redacted], 2000.  The veteran also listed BOS, as his 
dependent minor child.

2.  On May 9, 2005, the veteran submitted a copy of his 
divorce decree from MES, showing that they were legally 
divorced as of September [redacted], 2000.

3.  On May 16, 2005, the veteran faxed a copy of his marriage 
certificate to HMS to the RO.

4.  On May 16, 2005, the veteran informed the RO that he had 
legally adopted BOS on July [redacted], 2004.  A copy of the adoption 
decree was received in October 2005.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 1, 
2004, for the payment of additional disability compensation 
benefits for the minor child, BOS, have not been met.  
38 U.S.C.A. §§ 1115, 5110, 5111, 5107 (West 2002); 38 C.F.R. 
§§ 3.31, 3.102, 3.204, 3.159, 3.401(b) (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for an effective date prior to June 1, 2005, 
for the payment of additional disability compensation 
benefits for the veteran's spouse, HMS, have not been met.  
38 U.S.C.A. §§ 1115, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.31, 3.102, 3.204, 3.159, 3.401(b) (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

At the outset, the Board notes that, although the veteran has 
not been notified of the laws and regulations regarding his 
claim as contained within the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. § 5103A) (hereafter "the VCAA"), the 
Board has determined that there is no legal entitlement to 
the claimed benefit as a matter of law.  The notice 
provisions and duty to assist provisions of the VCAA are not 
applicable to claims, where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  As 
there is no dispute as to the underlying facts of this case, 
and as the Board has denied the claim as a matter of law, the 
VCAA is inapplicable.  See e.g., Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. 
App. 362 (2001). 

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the veteran of his duties to 
obtain evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim. 
38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to an effective date 
prior August 1, 2004, and June 1, 2005, for the payment of 
additional disability compensation benefits for the veteran's 
minor child and spouse, respectively.  Specifically, he 
contends that the payment of additional compensation should 
be made effective December [redacted], 2000, the date of his marriage 
to HMS, and which according to him, is also the date he 
became responsible for the minor child, BOS. 

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received by the Secretary within a year of the 
event; otherwise, the date notice is received of the 
dependent's existence.  See 
38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1).

Payment of monetary benefits based on an award or an 
increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111(a).

Applying the facts of the case to the pertinent law, the 
Board finds that VA was notified of the existence of the 
veteran's dependent spouse and minor child on May 9, 2005, 
when he submitted Status of Dependent's Questionnaire.  The 
veteran indicated that he was married to HMS as of December 
[redacted], 2000.  The veteran also listed BOS, as his dependent minor 
child.  Also on May 9, 2005, the veteran submitted a copy of 
his divorce decree from MES, showing that they were legally 
divorced as of September [redacted], 2000.  

Thereafter, on May 16, 2005, the veteran faxed a copy of his 
marriage certificate to HMS to the RO.  At this time, the 
veteran also informed the RO that he had adopted BOS on July 
[redacted], 2004.  A copy of the adoption decree was received in 
October 2005.

With regard to the dependent minor child, while the veteran 
argues that he became responsible for the child on December 
[redacted], 2000, the date of his marriage to HMS, he did not notify 
VA of the child's existence until May 2005.  However, since 
notice was received within one year of the adoption of the 
child (July [redacted], 2004), the effective date shall be the first 
day of the calendar month (August 1, 2004) following the 
month in which the award or increased award became effective 
(July [redacted], 2004).  38 U.S.C.A. §§ 5110(n), 5111(a); 38 C.F.R. 
§ 3.401(b)(1).

With regard to the dependent spouse, the veteran is not 
entitled to an effective date earlier than June 1, 2005, for 
the payment of additional disability compensation benefits.  
Although he was married on December [redacted], 2000, the veteran did 
not notify VA until May 2005 of his marriage to HMS.  

The Board would note that in support of his claim the veteran 
submitted a copy of a Retiree Account Statement showing that 
as of April 4, 2001, HMS was designated as a beneficiary.  
The RO attempted to obtain proof of when the veteran 
submitted documentation of the marriage; however, the Defense 
Finance and Accounting Service (DFAS) indicated that had no 
such records on file. 

Regardless of when the veteran designated HMS as a 
beneficiary, this would not constitute notice to VA.  As 
noted above, the "date of claim" for additional compensation 
for dependents is the date of the veteran's marriage, if 
evidence of the event is received by the Secretary within a 
year of the event; otherwise, the date notice is received of 
the dependent's existence.  See 38 U.S.C.A. § 5110(n); 
38 C.F.R. § 3.401(b)(1) (Emphasis added).  In the instant 
case, DFAS is not part of VA and the veteran did not notify 
VA until five years after his marriage.

Despite the Board's finding that the RO was first notified of 
the existence of the dependent spouse and minor child on May 
9, 2005, as opposed to May 16, 2005, it does not affect the 
date of payment as previously determined by the RO and upheld 
herein by the Board.  38 U.S.C.A. § 5111(a).  Thus, the 
preponderance of the evidence demonstrates that the earliest 
possible effective date for payment of additional VA 
disability compensation benefits based on the adoption of BOS 
is August 1, 2004, and on his marriage to HMS is June 1, 
2005.  38 C.F.R. § 3.102.



ORDER

Entitlement to an effective date earlier than August 1, 2004, 
for payment of additional disability compensation benefits 
for the veteran's adopted child, BOS, is denied.

Entitlement to an effective date earlier than June 1, 2005, 
for payment of additional disability compensation benefits 
for the veteran's spouse, HMS, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


